DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1217/2020 and 01/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth maximum value” (see claim 13, lines 12-13) renders the claim language to be indefinite because it does not define what is the maximum value of the axial distance. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 14-24 fall with parent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-8 and 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 10, 13-15, 20, 22 and 24 of U.S. Patent No. 10,466,442 B2 in view of claim 17 of U.S. Patent No. 10,901,180 B2.
U.S. Patent No. 10,466,442 B2 discloses:
Claim 1 reads on patented claims 1, 2, 4, 8 and 13 as follow: an electronic device (claim 1, column 40, line 27) comprising: a lens system comprising four lens elements which are, in order from an outer side to an inner side, a first lens element, a second lens element, a third lens element and a fourth lens element (claim 1, column 40, lines 27-31); wherein the first lens element has an outer-side surface being convex in a paraxial region thereof (claim 2, column 40, lines 55-57), the third lens element has an inner-side surface being concave in a paraxial region thereof (claim 4, column 41, lines 6-8), at least one lens element of the lens system has an Abbe number smaller than 22.0 (claim 13, column 42, lines 2-3), and an axial distance between the third lens element and the fourth lens element is a maximum value among axial distances between each of all adjacent lens elements of the lens system (claim 1, column 40, lines 43-53); wherein a maximum value among refractive indices of all lens elements of the lens system is Nmax, and the following condition is satisfied: 1.50 < Nmax < 1.70 (claim 8, column 41, lines 31-35).
Claim 3 reads on patented claim 20 as follow: an axial distance between the outer-side surface of the first lens element and the inner-side surface of the fourth lens element is TD, and the following condition is satisfied: 1.0 [mm] < TD < 5.0 [mm] (claim 20, column 42, lines 45-50).
Claim 4 reads on patented claim 10 as follow: a maximum effective radius of the outer-side surface of the first lens element is Y11, a maximum effective radius of the inner-side surface of the fourth lens element is Y42, 
Claim 5 reads on patented claim 2 as follow: a curvature radius of an outer-side surface of the third lens element is R5, a maximum effective radius of the outer-side surface of the third lens element is Y31, and the following condition is satisfied: 0.77 [Symbol font/0xA3] |R5/Y31| < 1.50 (claim 2, column 40, lines 57-62).
Claim 6 reads on patented claim 7 as follow: a maximum effective radius of the inner-side surface of the fourth lens element is Y42, an entrance pupil diameter of the lens system is EPD, and the following condition is satisfied: 0.10 < (Y42x2)/EPD < 1.20 (claim 7, column 41, lines 26-30).
Claim 7 reads on patented claim 24 as follow: each of at least two lens elements of the lens system has an Abbe number smaller than 26.0 (claim 24, column 42, lines 63-65).
Claim 8 reads on patented claims 14 and 15 as follow: at least half of lens elements of the lens system are made of plastic material, and each of the plastic lens elements has two aspheric surfaces (claim 14, column 42, lines 4-6); wherein a temperature coefficient of refractive index of each of the lens elements is dn/dt, and the following condition is satisfied: -150x10-6[1/C°] < dn/dt < -50x10-6[1/C°] (claim 15, column 42, lines 7-11).
Claim 11 reads on patented claim 1 as follow: at least one surface of the four lens elements has at least one inflection point (claim 1, column 40, lines 32-33).
Claim 12 reads on patented claim 22 as follow: a focal length of the third lens element has a same sign as a focal length of the fourth lens element (claim 22, column 42, lines 56-59).
U.S. Patent No. 10,466,442 B2 teaches the salient features of the present invention as explained above except (regarding claim 1) a lens element having an outer-side surface being concave in a paraxial region thereof and an inner-side surface being convex in a paraxial region thereof.
U.S. Patent No. 10,901,180 B2 discloses a lens element having an outer-side surface being concave in a paraxial region thereof and an inner-side surface being convex in a paraxial region thereof (claim 17, column 43, lines 19-21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a lens element having an outer-side surface being concave in a paraxial region thereof and an inner-side surface being convex in a paraxial region thereof as shown by U.S. Patent No. 10,901,180 B2 in combination with U.S. Patent No. 10,466,442 B2 for the purpose of having at least one inflection point and at least one critical point (U.S. Patent No. 10,901,180 B2, column 18, lines 66-67).
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,466,442 B2 in view of claim 1 of U.S. Patent No. 10,901,180 B2.
U.S. Patent No. 10,466,442 B2 discloses the first lens element has positive refractive power (claim 2, column 40, lines 54-55).  However, U.S. Patent No. 
U.S. Patent No. 10,901,180 B2 discloses the second lens element has an outer-side surface being convex in a paraxial region (claim 1, column 41, lines 52-55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second lens element has an outer-side surface being convex in a paraxial region as shown by U.S. Patent No. 10,901,180 B2 in combination with U.S. Patent No. 10,466,442 B2 for the purpose of having at least one inflection point and at least one critical point (U.S. Patent No. 10,901,180 B2, column 18, lines 66-67).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,466,442 B2 in view of claim 9 of U.S. Patent No. 10,901,180 B2.
U.S. Patent No. 10,466,442 B2 teaches the salient features of the present invention as explained above except an aperture stop disposed on the outer side of the first lens element.
U.S. Patent No. 10,901,180 B2 discloses an aperture stop disposed on the outer side of the first lens element (claim 9, column 42, lines 23-25).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an aperture stop disposed on the outer side of the first lens element as shown by U.S. Patent No. 10,901,180 B2 in combination with U.S. Patent No. 10,466,442 B2 for the purpose of eliminating the stray 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,466,442 B2 in view of claim 5 of U.S. Patent No. 10,901,180 B2.
U.S. Patent No. 10,466,442 B2 teaches the salient features of the present invention as explained above except a sum of central thicknesses of all lens elements of the lens system ranges between 0.50 mm and 3.0 mm.
U.S. Patent No. 10,901,180 B2 discloses a sum of central thicknesses of all lens elements of the lens system ranges between 0.50 mm and 3.0 mm (claim 5, column 42, lines 16-18).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a sum of central thicknesses of all lens elements of the lens system ranges between 0.50 mm and 3.0 mm as shown by U.S. Patent No. 10,901,180 B2 in combination with U.S. Patent No. 10,466,442 B2 for the purpose of reducing the total track length so as to maintain compactness (U.S. Patent No. 10,901,180 B2, column 6, lines 40-42).

Allowable Subject Matter
Claims 1-12 would be allowable upon timely filing of terminal disclaimer in compliance with 37 CFR 1.321(c) to overcome the nonstatutory double patenting rejection.
Claims 13-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tronnier et al. (US Patent No. 3,642,351 A) discloses relatively powerful objective of relatively wide aperture having at least four elements of the expanded triplet-type situated in air. The objective includes a forward component made up of three elements and including a rear negative element which is followed by a rear component. The front element of the forward component has a concave hollow front surface directed forwardly toward the object and this front surface has an overcorrecting action. The various elements of the forward component provide it in its entirety with a biconcave configuration, and the limits of the ranges used for the various parts and groups of parts of the objective enable it to achieve a highly efficient optical action for an objective which has a relatively wide aperture in the range of from approximately f/4 up to f/1.8 or greater.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             
10/23/2021